DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-22 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed on 12/13/2021, have been fully considered and are persuasive.  In the light of the arguments and amendment to the claims filed on 12/13/2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,273,059 to Gross et al. (hereinafter “Gross”) in view of US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari”) in further view of WO 03/047780 to Frewer et al. (hereinafter “Frewer”).
Regarding claim 1, Gross teaches a system for cleaning surfaces comprising a carriage (figure 1, #10a) provided with wheels (see figure 1) having a support base (figure 1, #11), an articulated arm (figure 4, #19, 21, 22, 23) configured to extend and perform  a cleaning operation (see figures 1-4) (column 4, lines 16-22), a single  arm (figure 1, #14) (column 2, lines 60-61) coupled to the support base and the articulated arm (see figure 1), wherein the telescoping arm is configured to adjust the position of the articulated arm (see figure 1, U and D) (column 2, lines 60-63), and is positioned above the support base and horizontally from the support base (see figure 1), a fluid line and a nozzle (figure 4, #24) coupled to the fluid line and the articulated arm (see figure 1) (column 4, lines 39-41), wherein the nozzle is movable by the articulated arm to different positions to discharge fluid to one or more target locations to the surface to be cleaned (see figures 3-4) (column 3, lines 18-23, and column 4, lines 23-26).
Gross does not teach that the carriage is a trailer transportable by a vehicle.
However, Al Shammari teaches a cleaning system for cleaning tanks comprising a trailer including a platform (figure 2, #12) comprising wheels (see figure 2) and a hitch (figure 2, #22) (column 3, lines 9-17), wherein the trailer can be towed by any suitable vehicle (column 1, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross wherein the carriage is a trailer transportable by a vehicle as taught by Al Shammari for the purpose of transporting a system to different locations with a vehicle. 
Gross does not teach that the telescoping arm is movable between a retracted position having a first length and an extended position having a second length that is longer than the first length, and that the telescoping arm extends horizontally with respect to the support base.
However, it was known in the art that a telescoping arm can be extended and retracted, wherein the extended position has a length that is longer than telescoping arm in the retracted position. For example, Frewer teaches a cleaning system comprising an elongated extended arm (telescoping arm) (figure 3, #1) wherein the telescoping arm is movable between a retracted position having a first length (see figure 3) and an extended position having a second length that is longer than the first length (see figure 4), and that the telescoping arm can extend horizontally with respect to a support base (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the telescoping arm disclosed by Gross is movable between a retracted position having a first length and an extended position having a second length that is longer than the first length, and can extends horizontally with respect to the support base, since Frewer teaches that a telescoping arm is movable between a retracted position having a first length (see figure 3 of Frewer) and an extended position having a second length that is longer than the first length (see figure 4 of Frewer), and that the telescoping arm can extend horizontally with respect to a support base (see figure 4 of Frewer).
Gross does not teach that the cleaning system is for cleaning an interior surface of a tank, wherein the articulated arm is extended into the tank.
However, since the structural features disclosed by Gross/Al Shammari/Frewer are similar to those instantly claimed, it would be reasonably expected that the system disclosed by Gross/Al Shammari/Frewer can be used for cleaning an interior surface of a tank, wherein the articulated arm is extended into the tank.

Regarding claim 3, Gross does not teach the cleaning system comprising a camera coupled to the articulated arm to view the environment around the articulated arm.
However, Frewer teaches a cleaning system comprising a camera coupled to the arm and movable to different position to view the environment around the arm (page 9, lines 2-5 and 24-29, and page 26, lines 19-24).
It would have been obvious to one of ordinary skill in the art to modify the system disclosed by Gross with a camera coupled to the articulated arm for the purpose of viewing the environment around the articulated arm as disclosed by Frewer (page 9, lines 2-5 and 24-29, and page 26, lines 19-24 of Frewer).

Regarding claim 4, Gross does not teach the cleaning system comprising a camera and a display communicatively linked to the camera, the display being positioned remote from the camera to view video of the environment around the articulated arm.
However, Frewer teaches a cleaning system comprising a camera and a screen (reads on “display”) communicatively linked to the camera, wherein the screen is positioned remote from the camera for viewing imagines of the environment around the arm (page 9, lines 2-14).
It would have been obvious to one of ordinary skill in the art to modify the system disclosed by Gross with a camera and a display communicatively linked to the camera, the display being positioned remote from the camera to view images of the environment around the articulated arm as disclosed by Frewer (page 9, lines 2-14).

Regarding claim 5, Gross does not teach the cleaning system comprising a light coupled to the articulated arm and movable to different positions to illuminate the environment around the articulated arm.   
However, Frewer teaches a cleaning system comprising an illuminating means such as a bulb or LED positioned at the distal end of the arm (page 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art to modify the system disclosed by Gross with a light coupled to the articulated arm for the purpose of illuminating the surface to be cleaned.

Regarding claim 6, Gross does not teach that the system comprises a tool operably attached to the articulated arm and moveable by the articulated arm, wherein the tool comprises at least one of scrapers, sanders, fastener tools, or cutting tools.
However, Frewer teaches a cleaning system comprising a tool such as a cutting means operably attached to the arm and movable by the arm (page 9, line 30 to page 10, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning system disclosed by Gross with a tool such as a cutting means operably attached to the arm and movable by the arm as taught by Frewer for the purpose of cutting materials present on the surface to be cleaned. 

Regarding claim 7, 
However, Al Shammari teaches a cleaning system (figure 2, #10) comprising  a water reservoir (figure 9, #76) and a pump (figure 9, #78) supported on the trailer (see figure 1, reservoir (figure 9, #76) is supported on base platform (figure 2, #12)), wherein the water reservoir (figure 9, #76) and the pump (figure 9, #78) are in fluid communication with an arm (selectively articulating arm, figure 2, #36)  (see figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross with a water reservoir and a pump in fluid communication with the articulated arm to supply water to the articulated arm as taught by Al Shammari, since Gross teaches that the system can comprise a high pressure conduit to supply a cleaning fluid to the spray head and that a source of pressure and cleaning fluid may be housed in the carried (column 4, lines 37-43), and Al Shammari teaches that a water reservoir and a pump can be supported on a trailer, wherein the water reservoir and the pump are in fluid communication with the arm is effective for supplying water to the interior of a tank  (see figures 1 and 9).
Gross/Al Shammari/Frewer does not explicitly teach that the pump is supported on the vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross/Al Shammari/Frewer wherein the pump is supported on the vehicle with a reasonable expectation of success, in order to facilitate the transportation of the pump. In addition, the rearrangement of parts is an obvious matter of design choice. Consult MPEP 2144.04 IV.

Regarding claim 8, Gross does not teach that the system comprises a water reservoir and a pump supported on at least one of a substrate or the ground and in fluid communication with the arm to supply water to the arm. 
However, Al Shammari teaches a cleaning system (figure 2, #10) comprising  a water reservoir (figure 9, #76) and a pump (figure 9, #78) supported on the trailer (see figure 1, reservoir (figure 9, #76) is supported on base platform (figure 2, #12)), wherein the water reservoir (figure 9, #76) and the pump (figure 9, #78) are in fluid communication with an arm (selectively articulating arm, figure 2, #36)  (see figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross with a water reservoir and a pump in fluid communication with the articulated arm to supply water to the articulated arm as taught by Al Shammari, since Gross teaches that the system can comprise a high pressure conduit to supply a cleaning fluid to the spray head and that a source of pressure and cleaning fluid may be housed in the carried (column 4, lines 37-43), and Al Shammari teaches that a water reservoir and a pump can be supported on a trailer, wherein the water reservoir and the pump are in fluid communication with the arm is effective for supplying water to the interior of a tank (see figures 1 and 9).
Gross/Al Shammari/Frewer does not explicitly teach that the pump is supported on at least one of a substrate or the ground.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross/Al Shammari/Frewer wherein the pump is supported on at least one of a substrate or the ground with a reasonable expectation of success, in order to facilitate the maintenance 

Regarding claim 9, Gross does not teach that the system comprises a cleaning fluid reservoir and a pump on the trailer, wherein the cleaning fluid reservoir and the pump are in fluid communication with the arm to supply a cleaning fluid to the articulated arm.
However, Al Shammari teaches a cleaning system (figure 2, #10) comprising  a cleaning fluid reservoir (figure 9, #86) and a pump (figure 9, #88) on the trailer for supplying cleaning fluid to arm (selectively articulating arm, figure 2, #36) (column 5, Iines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross with a cleaning fluid reservoir and a pump supported on the vehicle and in fluid communication with the articulated arm to supply a cleaning fluid to the articulated arm as taught by Al Shammari, since Gross teaches that the system can comprise a high pressure conduit to supply a cleaning fluid to the spray head and that a source of pressure and cleaning fluid may be housed in the carried (column 4, lines 37-43), and Al Shammari teaches that a cleaning fluid reservoir and a pump can be supported on a vehicle, wherein the cleaning fluid reservoir and the pump are in fluid communication with the arm is effective for supplying a cleaning fluid to the interior of a tank (column 5, Iines 62-66).

Regarding claim 10, Gross/Al Shammari/Frewer further teaches that the articulated arm is extendible from the trailer (see figures 1, 3 and 4 of Gross).

Regarding claim 11, Gross further teaches that the system comprises a driving gear (figure 1, #15) mounted on the manipulator (figure 1, #10) (reads on “frame supporting”) supporting the telescoping arm (figure 1, #14), wherein the driving gear (figure 1, #15) is configured to move the telescoping arm relative to the support base (column 2, lines 20-65).
 Gross/Al Shammari/Frewer does not teach that the telescoping arm is coarsely positionable relative to the interior of the tank by movement of the trailer, and is finely positionable relative to the interior of the tank by way of movement of the frame relative to the support base.
However, since the structural features of the cleaning system disclosed by Gross/Al Shammari/Frewer are similar to those instantly claimed, it would be reasonably expected that the telescoping arm disclosed by Gross/Al Shammari/Frewer can be coarsely positioned relative to an interior of a tank by movement of the vehicle, and finely positioned relative to an interior of a tank by movement of the frame relative to the support base.

Regarding claim 12, Gross further teaches that the articulated arm has two or more degrees of freedom (see figures 3 and 4).

Regarding claim 13, Gross further teaches that the articulated arm is rotatable about a horizontal axis (column 2, line 66 to column 3, line 4).

Regarding claim 14, Gross further teaches a control unit (figure 1, #30) and a sensor (figure 4, #28) coupled to the articulated arm (see figure 4), wherein the sensor provides arm position feedback signals to the control unit (column 3, lines 40-51).

Regarding claim 16, Gross further teaches that the articulated arm is translatable with respect to the trailer through a range of positions (see figures 1, 3 and 4), in a compact and stowed configuration (see figure 1), and in a deployed configuration (see figure 4).

Claims 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,273,059 to Gross et al. (hereinafter “Gross”) in view of US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari”) and WO 03/047780 to Frewer et al. (hereinafter “Frewer”), and in further view of EP289984 to Esping et al. (hereinafter “Esping”). 
Regarding claim 15, Gross/Al Shammari/Frewer does not teach that the articulated arm has a stowed configuration in which the articulated arm is at least one of folded or unfolded upon the telescoping arm in a stowed location with respect to the tank, and a deployed configuration in which the articulated arm is unfolded in a different location with respect to the tank.
Esping teaches a cleaning system comprising an articulated arm (figure 1, #2) coupled to an inner arm (figure 1, #1) by a wrist portion (figure 1, #6) designated to enable the articulated arm (figure 1, #2) to rotate at least 170° in relation to the inner arm (figure 1, #1) (see figure 1) [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist mechanism of the cleaning system disclosed by Gross/Al Shammari/Frewer with the wrist mechanism disclosed by Esping, for the purpose of folding the articulated arm upon the telescoping arm, since Esping teaches that this wrist mechanism makes it possible to reduce the width of the wrist portion/joint between two arm sections [0010], enabling the articulated arm (figure 1, #2) to rotate at least 170° in relation to the inner arm (figure 1, #1) (see figure 1) [0042].
Gross/Al Shammari/Frewer/Esping does not teach that the articulated arm is folded upon the telescoping arm in a stowed location with respect to the tank, and unfolded in a different location with respect to the tank.
However, since the combination of Gross/Al Shammari/Frewer/Esping teaches that the articulated arm can rotated at least 170° in relation to the telescoping arm (reads on “folded and unfolded”) ([0042] of Esping),and the structural features of the cleaning system disclosed by Gross/Al Shammari/Frewer/Esping are similar to those instantly claimed, it would be reasonably expected that the articulated arm can be folded upon the telescoping arm in a stowed location with respect to a tank, and unfolded in a different location with respect to the tank.

Regarding claim 20, Gross teaches a system for cleaning surfaces comprising a carriage (figure 1, #10a) provided with wheels (see figure 1) having a support base (figure 1, #11), an articulated arm (figure 4, #19, 21, 22, 23) configured to extend and perform  a cleaning operation (see figures 1-4) (column 4, lines 16-22), and a single telescoping arm (figure 1, #14) (column 2, lines 60-61) coupled to the support base and  arm is configured to adjust the position of the articulated arm (see figure 1, U and D) (column 2, lines 60-63), and is positioned above the support base and horizontally from the support base (see figure 1).
Gross does not teach that the carriage is a trailer.
However, Al Shammari teaches a cleaning system for cleaning tanks comprising a trailer including a platform (figure 2, #12) comprising wheels (see figure 2) and a hitch (figure 2, #22) (column 3, lines 9-17), wherein the trailer can be towed by any suitable vehicle (column 1, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gross wherein the carriage is a trailer as taught by Al Shammari for the purpose of transporting system to different locations with a vehicle. 
Goss does not teach that the telescoping arm is movable between a retracted position having a first length and an extended position having a second length that is longer than the first length, and that the telescoping arm extends horizontally with respect to the support base.
However, it was known in the art that a telescoping arm can be extended and retracted, wherein the extended position has a length that is longer than telescoping arm in the retracted position. For example, Frewer teaches a cleaning system comprising an elongated extended arm (telescoping arm) (figure 3, #1) wherein the telescoping arm is movable between a retracted position having a first length (see figure 3) and an extended position having a second length that is longer than the first length 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the telescoping arm disclosed by Gross is movable between a retracted position having a first length and an extended position having a second length that is longer than the first length, and can extends horizontally with respect to the support base, since Frewer teaches that a telescoping arm is movable between a retracted position having a first length (see figure 3 of Frewer) and an extended position having a second length that is longer than the first length (see figure 4 of Frewer), and that the telescoping arm can extend horizontally with respect to a support base (see figure 4 of Frewer).
Gross/Al Shammari/Frewer does not teach that the articulated arm has a stowed configuration in which the articulated arm is folded upon the telescoping arm in such that the articulated arm extends alongside the telescoping arm, and a deployed configuration in which the articulated arm is unfolded in a different location.
Esping teaches a cleaning system comprising an articulated arm (figure 1, #2) coupled to an inner arm (figure 1, #1) by a wrist portion (figure 1, #6) designated to enable the articulated arm (figure 1, #2) to rotate at least 170° in relation to the inner arm (figure 1, #1) (see figure 1) [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist mechanism of the cleaning system disclosed by Gross/Al Shammari/Frewer with the wrist mechanism disclosed by Esping, for the purpose of folding the articulated arm upon the telescoping arm, since 
Gross/Al Shammari/Frewer/Esping does not teach that the articulated arm is folded upon the telescoping arm such that the articulated arm extends alongside the telescoping arm, and is unfolded in a different location.
However, since the combination of Gross/Al Shammari/Frewer/Esping teaches that the articulated arm can rotated at least 170° in relation to the telescoping arm (reads on “folded and unfolded”) ([0042] of Esping), and the structural features of the cleaning system disclosed by Gross/Al Shammari/Frewer/Esping are similar to those instantly claimed, it would be reasonably expected that the articulated arm can be folded upon the telescoping arm such that the articulated arm extends alongside the telescoping arm, and is unfolded in a different location.
Gross does not teach that the cleaning system is for cleaning an interior surface of a tank.
However, since the structural features disclosed by Gross/Al Shammari/Frewer/Esping are similar to those instantly claimed, it would be reasonably expected that the system disclosed by Gross/Al Shammari/Frewer/Esping can be used for cleaning an interior surface of a tank.

Regarding claim 21, Gross further teaches that the cleaning system comprises a first end effector configured to be coupled to the articulated arm, the first end effector 
Gross does not teach that the cleaning system comprises a second end effector configured to be coupled to the articulated arm, the second end effector being interchangeable with the first end effector, the second end effector configured to perform a different type of cleaning operation than the first end effector.
However, Frewer teaches a cleaning system comprising an arm wherein the distal end of the arm comprises a spraying head for spraying a coating or cleaning material onto the inner wall of the tank (page 9, lines 18-22). In addition, Frewer teaches that the distal end of the arm can also comprise a cutting means for cutting material or an adapter for collecting material from the interior of the tank (page 9, line 16 to page 10, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning system disclosed by Gross wherein the distal end of the arm further comprises a second end effector such as a cutting means or an adapter for collecting material as taught by Frewer, for the purpose of cutting material or collecting material from the surface to be cleaned as disclosed by Frewer (page 9, line 16 to page 10, line 11 of Frewer).

Regarding claim 22, Gross further teaches that the cleaning system comprises a control unit (figure 1, #30) configured to control the movement of the articulated arm, and a sensor (figure 4, #28) coupled to the articulated arm (see figure 4), wherein the sensor provides arm position feedback signals to the control unit (column 3, lines 40-51), and that the control unit is configured to control the movement of the articulated .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,273,059 to Gross et al. (hereinafter “Gross”) in view of US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari”) and WO 03/047780 to Frewer et al. (hereinafter “Frewer”), and in further view of US 2012/0273009 to Ericksson et al. (hereinafter “Ericksson”).
Regarding claim 17, Gross/Al Shammari/Frewer does not teach a mount by which the boom is coupled to the vehicle, wherein the mount is adjustable to change the mounting location of the boom on the trailer.
However, Erickson teaches a system for cleaning the interior surfaces of a tank, wherein the cleaning system comprises a mount (figure 3, #8) by which a boom (figure 3, #9) is coupled to a platform (figure 3), wherein the mount is adjustable to change the mounting location of the boom on the platform (figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning system disclosed by Gross/Al Shammari/Frewer with a mount by which the boom is coupled to the trailer, wherein the mount is adjustable to change the mounting location of the boom on the trailer as taught by Erickson for the purpose of adjusting the location of the boom within the trailer.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,565,668 to Sandberg et al. (hereinafter “Sandberg”) in view of WO 03/047780 to Frewer et al. (hereinafter “Frewer”), and in further view of US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari”).
Regarding claim 18, Sandberg teaches a method for cleaning an interior space of a container (see figures 1a) comprising the steps of positioning a casing (figure 1a, #14) comprising wheels (figure 2, #12) and a support base (see figure 2), moving an articulated arm (figure 2, #15c) mounted on the distal end of a single telescoping arm (figure 2, #15b) relative to the telescoping arm (figure 2, #15b), including extending the articulated arm into the interior space of the container (see figures 1a to 1d), and performing a cleaning operation with the articulated arm upon the interior surface in the interior space (see figures 1a to 1d) (column 4, line 60 to column 5, line 12). Sandberg further teaches that the telescoping arm (figure 2, #15b) is positioned above the support base (see figure 2) and extends horizontally with respect to the support base (see figure 2). In addition, Sandberg teaches that when the space is has been cleaned the cleaning arm is retracted from its extended position (column 4, lines 4-8).
Sandberg does not explicitly teach that the telescoping arm (figure 2, #15b) is moved between a retracted position having a first length and an extended position having a second length that is longer than the first length.
However, the use of a telescoping arm for cleaning the interior surface of a container was known in the art, wherein the telescoping arm is moved between a retracted position having a first length and an extended position having a second length that is longer than the first length. For example, Frewer teaches a method for cleaning an interior surface of a container with a cleaning system comprising an elongated extended arm (telescoping arm) (figure 3, #1) wherein the telescoping arm is movable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sandberg wherein the telescoping arm is movable between a retracted position having a first length and an extended position having a second length that is longer than the first length as taught by Frewer, for the purpose of adjusting the telescoping arm to different lengths during the cleaning process. 
Sandberg does not teach that the casing (figure 1a, #14) is a trailer transportable by a vehicle. 
However, Al Shammari teaches a method for cleaning the interior space of a container with a cleaning system comprising a trailer including a platform (figure 2, #12) comprising wheels (see figure 2) and a hitch (figure 2, #22) (column 3, lines 9-17), wherein the trailer can be towed by any suitable vehicle (column 1, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sandberg wherein the casing (figure 1a, #14 of Sandberg) is a trailer transportable by a vehicle as taught by Al Shammari for the purpose of transporting a system to different locations with the vehicle. 

Regarding claim 19, Sandberg does not teach the steps of placing the articulated arm in a stowed configuration outside of the tank, inserting the articulated 
However, since Sandberg teaches that the articulated arm can be positioned in different configurations (see figures 1a-1d), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Sandberg with the steps of placing the articulated arm in a stowed configuration outside of the tank (e.g., configuration of figure 1b) and moving the articulated arm to a deployed configuration (e.g., configuration of figure 1d, wherein the articulated arm is extended) while the articulated arm is in the interior space with a reasonable expectation of success, since Sandberg teaches that the articulated arm can be positioned in different configurations (see figures 1a-1d), and for the purpose of saving space during transportation, and for extending the articulated arm to different areas within the interior space of the container without the need of moving the trailer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714